ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-359, concluding that GEORGE J. COTZ of MAHWAH, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of six months for violating RPC 1.15(a) (negligent misappropriation of trust funds), RPC 1.15(d) (recordkeeping violations), and RPC 1.8(a) (conflict of interest); and good cause appearing;
It is ORDERED that GEORGE J. COTZ is suspended from the practice of law for a period of six months and until the further Order of the Court, effective April 22, 2005; and it is further
*24ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.